189 F.2d 256
ARZAGA,v.UNITED STATES.
No. 12819.
United States Court of Appeals Ninth Circuit.
May 18, 1951.

Celso Hernandez Arzaga, in propria persona, for appellant.
Ernest A. Tolin, U.S. Atty., Walter S. Binns, Chief Asst. U.S. Atty., Ray H. Kinnison and Herschel E. Champlin, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before MATHEWS and POPE, Circuit Judges, and FEE, District Judge.
PER CURIAM.


1
Arzaga was convicted on two counts, each charging a violation of 21 U.S.C.A. § 174, the first for importing opium from Mexico, the second for concealing opium, knowing it to have been imported.  The Court imposed a sentence of three and one-half years on each count.  Arzaga, after he had almost completed serving sentence of the first count, filed a petition for correction and modification of the sentence.  This the District Judge denied.  Appeal followed.


2
The conviction did not constitute double jeopardy.  Shafer v. United States, 9 Cir., 179 F.2d 929.  The crimes charged by the two counts are separate and distinct, since each count required proof of different elements than those required by the other.  Palmero v. United States, 1 Cir., 112 F.2d 922.  Affirmed.